— Judgment, Supreme Court, New York County (Leslie Snyder, J.), rendered October 14, 1986, convicting the defendant upon his plea of guilty to robbery, first degree, and sentencing him to an indeterminate term of imprisonment of 6 to 18 years, unanimously modified on the law and facts and as a matter of discretion in the interest of justice, to reduce the sentence to an indeterminate term of 3 to 9 years and the judgment is otherwise affirmed.
On August 1, 1986, following the consolidation of two indictments charging robbery in the first degree, defendant pleaded guilty to one count of robbery in the first degree in satisfaction of the consolidated indictment. Defendant admitted that on November 24, 1985, with two other persons he forcibly stole money from a person at gunpoint. At that time the court promised that if the defendant stayed out of trouble and was *491not rearrested, he would receive probation and youthful offender status. Subsequently, defendant was rearrested and charged with criminal mischief, a charge which was subsequently dismissed on or about January 27, 1987. When the defendant appeared for sentence, the court imposed a sentence of 6 to 18 years in prison. While the court had stated at the time of the plea that the sentence could be a maximum of 25 years if the defendant got into trouble or was rearrested, we conclude that under all of the circumstances, the sentence was excessive to the extent indicated. Concur — Ross, J. P., Asch, Rosenberger, Wallach and Smith, JJ.